 



Exhibit 10.28

Summary of Compensation Policy for Directors of Analogic Corporation

     The following summarizes the compensation policy for directors of Analogic
Corporation (the “Company”):

     The Chairman of the Company’s Board of Directors (the “Board”) is entitled
to receive a monthly fee of $5,000. Each of the other directors who is not an
employee of the Company (a “Non-Employee Director”) is entitled to an annual fee
of $15,000. Each of the Non-Employee Directors also is entitled to:

          (i) a fee of $1,500 per meeting for each meeting of the Board or any
committee of the Board attended in person;

          (ii) a fee of $1,000 per meeting for each meeting of the Board or any
committee of the Board attended by telephone; and

          (iii) an annual fee of $3,000 for serving as chairman of any committee
of the Board.

     Directors are reimbursed for travel expenses under certain circumstances.

     The Company’s 1997 Non-Qualified Stock Option Plan for Non-Employee
Directors (the “1997 Plan”) provides that each new Non-Employee Director elected
to the Board shall be granted an option to acquire 5,000 shares of the Company’s
common stock (the “Common Stock”), effective as of the date he or she is first
elected to the Board. Every four (4) years from the date on which a Non-Employee
Director was last granted a Non-Employee Director option, that Non-Employee
Director shall be granted an option to acquire 5,000 shares of Common Stock,
effective as of the date of that fourth anniversary. The exercise price of any
option granted to a Non-Employee Director is equal to the fair market value of
the Common Stock on the date of grant. Options granted under the 1997 Plan
become exercisable in three equal annual installments on each of the first three
anniversaries of the date of grant and expire 10 years after the date of grant.

